Exhibit Terms of Exchange Invisa Inc. EXCHANGE OF SERIES B PREFERRED STOCK FOR SHARES OF SERIES C PREFERRED STOCK AND CONSENT SOLICITATION THIS EXCHANGE EXPIRES AT 9:00A.M., E.S.T., ON JANUARY 28, 2010, UNLESS THE OFFER IS EXTENDED OR MODIFIED BY THE COMPANY. Invisa, Inc. (the "Company," "our," "we" or "us") is offering to exchange on a share for share basis, upon the terms and subject to the conditions set forth in this Terms of Exchange and in the related letters of transmittal and consent (the "Exchange"), all of our outstanding SeriesB Preferred Stock, par value $0.001 per share ("SeriesB Preferred Stock") for shares of SeriesC Preferred Stock, par value $0.001 per share ("SeriesC Preferred Stock" and together with SeriesB Preferred Stock, collectively hereinafter referred to as the "Preferred Stock"). Concurrently with the Exchange, we are soliciting consents (the "Consent Solicitation") from holders of the Series B Preferred Stock to amend our Charter (the "Charter") to modify the preferential terms of the Series B Preferred Stock, including modifications to dividends and conversion, as described in this Terms of Exchange ("Proposed Amendments"). If successfully completed, in the Exchange and Consent Solicitation you will receive one share of Series C Preferred Stock for each share of Series B Preferred Stock exchanged.Any accumulated and unpaid dividends of the Series B Preferred Stock presented for exchange by any Holder shall be paid in equal shares of Series C Preferred Stock. Furthermore, holders representing a majority of the outstanding shares of Series B Preferred Stock, voting as a single class, must also approve the Proposed Amendments in order to affect the Proposed Amendments, which may be accomplished by submitting executed letter(s) of transmittal and consent and exchanging your shares of Series B Preferred Stock. You must validly exchange all shares of Series B Preferred Stock that you own and deliver your consent to the Proposed Amendments to the Charter to modify the terms of the Series B Preferred Stock in order to participate in the Exchange and Consent Solicitation. The Exchange and Consent Solicitation will expire at 9:00a.m., Eastern Standard Time, on January 28, 2010, unless extended, modified or otherwise terminated by us. The term "expiration date" means 9:00a.m., Eastern Standard Time, on January 28, 2010, unless we extend or modify the period of time for which the Exchange and Consent Solicitation are open, in which case the term "expiration date" means the latest time and date on which the Exchange and Consent Solicitation, as so extended, expire. The Exchange and Consent Solicitation and the securities to be issued in the Exchange and Consent Solicitation have not been approved or disapproved by the Securities and Exchange Commission (the "SEC"), any state securities commission, or the similar commission or governmental agency of any foreign jurisdiction, nor has the SEC, any state securities commission, or the similar commission or governmental agency of any foreign jurisdiction determined whether the information in this Terms of Exchange is truthful or complete. None of the SEC, any state securities commission or any similar commission or governmental agency of any foreign jurisdiction has passed upon the merits or fairness of the Exchange and Consent Solicitation, or passed upon the adequacy or accuracy of the disclosure contained in this Terms of Exchange. Any representation to the contrary is a criminal offense. Page 1 This Terms of Exchange is being mailed to holders of the Series B Preferred Stock on or around January 11, 2010. There are 9,000 shares of our SeriesB Preferred Stock and 6628 shares of our SeriesC Preferred Stock outstanding, each of which has a liquidation preference of $100.00 per share. We are seeking consents from holders of the Series B Preferred Stock to amend certain provisions (collectively, the "Proposed Amendments") applicable to the Series B Preferred Stock as described herein.The affirmative vote of holders of outstanding shares of Series B Preferred Stock is necessary to approve the Proposed Amendments modifying the preferential terms of the Series B Preferred Stock.The holders representing a majority of the outstanding shares of Series B Preferred Stock, voting as a single class, must approve the Proposed Amendments which may be accomplished by submitting executed letter(s) of transmittal and consent and validly exchanging your shares of Series B Preferred Stock. If we do not receive the requisite consent from the holders of the Series B Preferred Stock, the Company may or may not elect to exchange the Series B Preferred Stock presented for exchange together with accumulated and unpaid dividends on the Preferred Stock. None of our officers, employees, the Board, or any of our financial advisors is making a recommendation to any holder of Preferred Stock as to whether you should exchange shares in the Exchange and Consent Solicitation. You must make your own investment decision regarding the Exchange and Consent Solicitation based upon your own assessment of the value of the Series B Preferred Stock, the effect of holding shares of the Series B Preferred Stock upon the approval of the Proposed Amendments, your liquidity needs, your investment objectives and any other factors you deem relevant. In order to exchange shares in the Exchange and Consent Solicitation, you must consent to the Proposed Amendments by executing letters of transmittal and consent.No meeting has been or is being held in conjunction with the Consent Solicitation. Consents may only be submitted on the terms set forth herein. Our officers, directors and employees may solicit exchanges from holders of our Preferred Stock and may answer inquiries concerning the Exchange and Consent Solicitation, but they will not receive additional compensation for soliciting exchanges or answering any such inquiries. The Company will act as its own agent for the Exchange and Consent Solicitation. Questions related to the terms of the Exchange and Consent Solicitation and requests for assistance or for additional copies of this Terms of Exchange, the letters of transmittal and consent or any other documents may be directed to the Company using its contact information set forth herein or by telephone at (941)870-3950. Beneficial owners may also contact their custodian for assistance concerning the Exchange and Consent Solicitation. Page 2 SUMMARY The Terms of Exchange and the related letters of transmittal and consent each contain important information that should be read carefully before any decision is made with respect to the Exchange and Consent Solicitation. The following summary is qualified in its entirety by the more detailed information appearing elsewhere in the Terms of Exchange and the related letters of transmittal and consent. Invisa, Inc. InvisaInc. is a corporation incorporated in Nevada.Our management has been seriously challenged by the unprecedented economic turmoil.One of our goals in this challenging market environment has been to align the costs of our operations to our cash flows. The acceptance of this Exchange and Consent Solicitation would reduce the Company's continuing obligation to pay or accumulate quarterly dividends on the Series B Preferred Stock, thereby allowing the Company to use or preserve cash for other purposes and would also allow the Company to elect to pay accrued but unpaid dividends in kind. The aggregate dividends on the outstanding Preferred Stock total approximately $ 300,533.00 as of September 30, 2009. We believe the elimination of the Series B Preferred Stock and the related dividends will give us the enhanced balance sheet flexibility to operate and grow our business. We additionally believe that with an improved capital structure there are multiple business opportunities we can pursue to enhance stockholder value that have not previously been feasible. If the Exchange and Consent Solicitation is not approved, there may be a near-term negative effect on our business, results of operations, and financial position, including the potential inability to satisfy our liabilities and the long-term dividend-related cash requirements of our Series B Preferred Stock. The Series B Preferred Stock will remain issued and outstanding, and entitled to all of the preferential rights associated with the Series B Preferred Stock, including the right to receive accumulated dividends.If we do not successfully complete the Exchange and Consent Solicitation, we currently cannot make accumulated or future dividend payments on our Series B Preferred Stock, which could adversely affect our business. Furthermore, the Preferred Stock is entitled to receive $100.00per share (before any payments are made to the holders of our Common Stock and any other junior stock) upon any voluntary or involuntary liquidation, dissolution or winding up of our affairs. However, if the Proposed Amendments are not approved, upon any voluntary or involuntary liquidation, dissolution or winding up of our affairs, the Series B Preferred Stock will also continue to be entitled to any accumulated and unpaid dividends (whether or not declared). Any liquidating distributions to capital stock are subject to payments on outstanding indebtedness. The Series B Preferred Stock will continue to rank senior to our Common Stock with respect to the payment of distributions and the distribution of assets upon liquidation, dissolution or winding up and be entitled to a larger amount of our assets. Our ability to make distributions to holders of Common Stock will remain limited. The Company cannot make any assurances that it will receive the requisite consents of the holders of the Preferred Stock and that all the conditions will be met to complete the Exchange and Consent Solicitation. Page 3 Summary Description of the Exchange and Consent Solicitation The Company Invisa,Inc. The Preferred Stock Subject to the Exchange and Consent Solicitation All outstanding shares of our SeriesB Preferred Stock. The Exchange We are offering to exchange one share of SeriesB Preferred Stock for a newly issued shares of SeriesC Preferred Stock, for any and all of our shares of Series B Preferred Stock validly exchanged prior to the expiration of the Exchange and Consent Solicitation. Consideration In the Exchange and Consent Solicitation for each exchanged share of Series B Preferred Stock, the holder will receive one share of newly issued Series C Preferred Stock.Any accumulated and unpaid dividends shall be converted into shares of Series C Preferred Stock at a rate of one share for each $100.00 of accumulated and unpaid dividends at the time of the exchange. Aggregate Consideration Assuming all shares of Preferred Stock are validly exchanged, we will cancel an aggregate of 9000 shares of Series B Preferred Stock and issue an aggregate of 9000 shares of Series C Preferred Stock, which does not include accrued and unpaid dividends. Accumulated and Unpaid Dividends The aggregate accumulated and unpaid dividends on the Series B Preferred Stock as of September 30, 2009 is $300,533.00, which shall be converted into approximately 3005 shares of Series C Preferred Stock as of the expiration date.Additional dividends due and payable through December 31, 2009 shall be calculated and converted at the same rate. The Consent Solicitation In order to exchange shares in the Exchange and Consent Solicitation, holders of our Series B Preferred Stock are required to consent (by executing the letters of transmittal and consent) to amend the Charter to modify the terms of the Series B Preferred Stock as set forth in AnnexA. Page 4 Expiration of the Exchange and Consent Solicitation The Exchange and Consent Solicitation will expire at 9:00a.m., Eastern Standard Time, on January 28, 2010, unless extended or earlier terminated by us. Risk Factors You should consider carefully all of the information set forth in this Terms of Exchange before deciding whether to participate in the Exchange and Consent Solicitation. Additional Documentation; Further Information; Assistance Any requests for assistance concerning the Exchange and Consent Solicitation and requests for additional copies of this Terms of Exchange and the letters of transmittal and consent may be directed to the Company at the following address and telephone number: ­­­­­PO Box 49376, Sarasota, Fl 34230 941-870-3950 QUESTIONS AND ANSWERS ABOUT THE EXCHANGE AND CONSENT SOLICITATION The following are some questions regarding the Exchange and Consent Solicitation that you may have as a holder of the Series B Preferred Stock and the answers to those questions.
